Title: To George Washington from Battaile Muse, 8 March 1787
From: Muse, Battaile
To: Washington, George



Honourable Sir,
Berkeley Cty March 8th 1787

Your Favour By Major George Washington I received and shall attend To it—I set out this day To the Tenaments in Fauquier they are so Very Poor in General that I Fear but Little is To be Expected From them—I am obliged To attend that Court To obtain Justice From some of them—I Fear not more than one or Two of their Horses will answer your Purpose—if I Find it necessary To Take a Horse or Two, I shall Endeavour To get them down before the 20th of april—about that Time I shall be down my Self and will raise all the money I can by that Time—Suppose £100 but that Cannot be Ensured as I have none in hand—I am happy To hear by Mr Wales that He Paid the £100. I receive all money—but half Dollars by weight—Gunies Pass at 5 Penney weight Five Grains—half Dollars not weighed—the Money I sent I was Very Carefull in weighing all but the half Dollars in which money I suppose Lost the 10/6 I shall be Very

Carefull To attend To your directions. Your acct at this Time Stands Indebted To me about £25. I have the Promises from the People of about £180 if I receive £100 it will be as much as I can Expect From Promises in these days. I am Sir with Every Sentiment of Respect—your Obedient Humble Servant

Battaile Muse

